Conrad, J.
It is the opinion of the court that cause has been shown which warrants the revocation of the license issued by this court to the respondent in the rule. The facts as brought out by the testimony, were clear that Mrs. Converse was led to believe, from what the respondent said to her, that he was a detective from the police department of the city, and in that way she was misled in giving information to the respondent which she would not have done if she had known he was a private detective.
The order is that the license issued to Alfred J. Vitelli be, and it is, revoked.